DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner notes that there are many different species disclosed in the specification. However, the claims appear to be largely generic to these species, and those claims that are directed to various species appear to be obvious variations, and therefore not restrictable at this time. However, Applicant is advised that amendments which diverge claims into further differences between species, or an unreasonable number of species, may result in a restriction in the future.
Similarly, method claims 17-20 are on the cusp of being restrictable from apparatus claims 1-16 as differing inventions under "Product and Process of Using" (MPEP §806.05(h)) as currently worded. However, the current differences appear to be obvious and without a search burden, and thus not restrictable. Applicant is advised that amendments which create further divergence between apparatus claims 1-16 & method claims 17-20 may necessitate a restriction in the future.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3332” has been used to designate both "a first surface 3332 of the drill bit" and "wear surfaces 3332" in fig 17. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
320-2 in figure 3-2
3338 in figure 17
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 20 objected to because of the following informalities: the phrase "downhole too" appears to be a typo of "downhole tool".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 10, 11, & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 5 recites "each plate is capable of being alternately secured to the elongate body". The examiner is respectfully unsure what "alternately secured" means, in light of the specification. The embodiment of fig 3 appears to show that each plate is separately secured, but this does not appear to be commensurate with "alternately secured". The embodiment of fig 15 shows a set plates on sleeve that can be used to replace another sleeve. These could be described as being alternatively secured, because only one can be used at a time. But neither of these interpretations are clearly commensurate with the claim language. The examiner is respectfully unsure if claim 5 is intended to be directed to one of these embodiments, or if "alternately secured" is intended to require something else entirely. For example, is Applicant attempting to recite a kit claim with features that are not necessarily assembled? The examiner respectfully asserts that claim 5 is ambiguous as to what it is attempting to structurally require.
	Claim 6 depends from claim 5.

	Claim 6 recites "each of the plurality of plates comprises at least one cutting element exposed on a leading edge thereof at a respective unique maximum radial dimension". This is further held as indefinite for the following reasons.
	First, as discussed for parent claim 5 above, the examiner is unsure exactly what Applicant is attempting to require here. Is this intended to be directed to the alternative sizing kit embodiment of fig 6, or that there are a plurality of attached plates, each with different radial extensions, or something else entirely?
	Second, claim 1 already requites "an element radially extendable from the plate", and it is unclear if claim 6 is intended to be directed to that "radially extendable element" (the recitation in claim 1 can be interpreted as requiring the "radially extendable element" being a sub-feature of the "plate"). Similarly, the phrase "maximum radial dimension" could be directed to an expandable feature, but the claim neither clearly links it to the "radially extendable element" of claim 1 nor clearly differentiates it from the radially extendable element (which is taught as having cutters thereon).

	Claim 10 recites "the plate is capable of wireless communication with the elongate body". The examiner views this as indefinite because it is unclear what is structurally required by the "capability". The specification states that it is the "electronics" which "may allow the plate to communicate wirelessly with the elongated body" (¶ 8 of the pre-grant publication, US 2021/0388679). Such "electronics" are already recited in parent claim 1, but the recitation of claim 10 is recited in a vacuum relative to the claimed structure which appears to provide the "capability" of claim 10. Claim 11 depends from claim 10.

	Claim 11 is similarly held as indefinite as described for claim 10 above. It is unclear how or if the "capability" of claim 11 structurally limits the claim beyond the generic "electronics" already in claim 1. The specification appears to link the electronics and their capability quite closely, but this has no basis in the claims, thus making the metes and bounds of the structural requirements of the "capability" unclear.
	Further, claim 11 is held as indefinite because it is unclear if Applicant regards the "docking station" as a structural requirement of the "downhole tool" or merely intended use (and therefore not needing to be taught by the prior art). In other words, Applicant's phrasing of claim 11 links the "docking station" to the tool as intended use for the plate and therefore not a structural requirement of the "downhole tool". This means it is unclear how claim 11 further limits claim 10 if the plate is just generally capable of wireless communication.

	Claim 20 recites "a plurality of plates… wherein each plate of the plurality of plates comprises the first plate". This is circular and confusing in nature in light of the specification. How can each plate of a plurality of plates include the first plate? Is Applicant attempting to require that the plurality of plates are the same as / identical to the first plate, or something else entirely?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-15, 17, 19, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0271193 (Peters). Overlapping rejections are presented because multiple references read on  the independent claims but anticipate a different set of dependent claims.

	Independent claim 1. Peters discloses a downhole tool (title), comprising:
	an elongate body ("drive shaft 52" and "bit 54" together. "Sleeve 60" can also be drawn to the "elongate body" as currently worded, with or without shaft 52 - ¶ 27 & fig 2);
	a plate secured to the body ("module 64" - figs 2 & 3 - with "upper housing component 74" - ¶ 45 & fig 4A);
	an element radially extendable from the plate ("one or more biasing elements 62 that can be actuated to control the direction of the drill bit 54 and the drill string 12. Examples of biasing elements include devices such as cylinders, pistons, wedge elements, hydraulic pillows, expandable rib elements, blades, and others" - ¶ 27 & fig 3); and
	electronics disposed between the plate and the elongate body ("modules 64 configured to enclose or house one or more components for facilitating steering functions. Each module 64 is mechanically and electrically self-contained and modular" - ¶ 32. "each module 64 is configured to communicate with components outside of the module 64 without a physical electrical connection, such as a wire or cable... each module 64 can be equipped with an antenna 68 and suitable electronics to transmit and receive signals to and from one or more antennas 69 at other components of the drill string or antennas 68 on one or more of the modules 64" - ¶ 37. "A communication interface and/or module may be powered by an energy storage device in the module 64 (e.g., a battery, a rechargeable battery, a capacitor, a supercapacitor, or a fuel cell) and/or by an energy receiving device in the non-rotating sleeve 60 or the module 64 that may receive energy from inside the steering assembly 50. For example, the energy receiving device may receive energy in the module 64 from an external power source such as an inductive power device within the drive shaft 52. One embodiment of an inductive power device is an inductive transformer" - ¶ 43).

	Claim 2. The downhole tool of claim 1, wherein the plate is one of a plurality of plates each secured to the elongate body and spaced circumferentially thereabout ("three modules 64 circumferentially arranged" - ¶ 35).

	Claim 3. The downhole tool of claim 2, wherein each of the plurality of plates is bolted to at least one other plate through the elongate body ("module 64 to be fixedly connected to the sleeve 60 with a removable fixing mechanism such as screws, bolts, threads…" - ¶ 33. Each module is thus connected to the other modules via / "through the elongate body").

	Claim 5. The downhole tool of claim 1, comprising a plurality of plates ("three modules 64 circumferentially arranged" - ¶ 35), wherein the plate is one of the plurality of plates (ibid), and each plate is capable of being alternately secured to the elongate body (In light of the 112b rejection of this clause, as discussed above, the limitation has been interpreted as best able. Each module 64 is independently secured - fig 3 - and each module is interchangeable with another - ¶s 16 & 32).

	Claim 7. The downhole tool of claim 1, wherein the radially-extendable element comprises a piston ("Examples of biasing elements [62] include devices such as cylinders, pistons, wedge elements, hydraulic pillows…" - ¶ 27) translatable by pressurized fluid enclosed between the plate and the elongate body ("hydraulic pillows" - ¶ 27; "The module 64 may also include a control mechanism for operating the biasing element 62. Examples of the control mechanism include, a hydraulic pump and/or a hydraulically controlled actuator" - ¶ 49; "In the example of FIGS. 5 and 6, the module 64 includes a biasing control assembly for controlling the biasing element 62 (e.g., a hydraulic piston assembly)…" - ¶ 50).

	Claim 9. The downhole tool of claim 1, wherein the electronics are secured to the elongate body (Taught by Peters in two ways. First, the plate formed by module 64 covers electronics directly connected to the inner shaft: 98, fig 3 & ¶ 62. Second, the electronics within each module 64 are "secured to the elongate body" when the module is secured to the elongate body: fig 2).

	Claim 10. The downhole tool of claim 1, wherein the plate is capable of wireless communication with the elongate body ("each module 64 is configured to communicate with components outside of the module 64 without a physical electrical connection, such as a wire or cable... each module 64 can be equipped with an antenna 68 and suitable electronics to transmit and receive signals to and from one or more antennas 69 at other components of the drill string or antennas 68 on one or more of the modules 64" - ¶ 37. Also: ¶s 41, 43, 55).

	Claim 11. The downhole tool of claim 10, wherein the plate is detachable from the elongate body (fig 3), attachable to a docking station ("The modules 64 can therefore be handled as enclosed units, even when they are detached from the sleeve 60. Thus, as the modules 64 may be hermetically enclosed units, they can, for instance, be tested, verified, calibrated, maintained, and/or repaired, or it can exchange data (download or upload), without the need to attach the modules 64 to the sleeve 60" - ¶ 38; "The energy transmitting device 1106 may be even included in a testing, verification, calibration, repair, or maintenance device when module 1101 is disassembled from downhole component 958 for repair or maintenance purposes" - ¶ 79), and capable of wireless communication with the docking station when attached thereto (ibid).

	Claim 12. The downhole tool of claim 1, further comprising a valve ("valves (not shown) may be controlled by a controller 88 to direct the working fluid to apply appropriate pressure to the biasing element 62 via the hydraulic coupling 86" - ¶ 50) secured to an exterior of the elongate body (the valve in the module 64 is secured to the exterior of the elongate body when the module is secured: fig 2.

	Claim 13. The downhole tool of claim 12, wherein at least a portion of the valve is engaged within the plate ("valves (not shown) may be controlled by a controller 88 to direct the working fluid to apply appropriate pressure to the biasing element 62 via the hydraulic coupling 86" - ¶ 50; elements 86, 88, & 62 are all within the plate defined by the module 64 - figs 5 & 6 - so it logically follows that "at least a portion of the valve" is also within "hermetically sealed" module 64).

	Claim 14. The downhole tool of claim 1, further comprising a nozzle passing from an interior of the elongate body to an exterior thereof (The "elongate body" can be drawn to "drive shaft 52" and "bit 54" together as discussed for claim 1 above. Mus is circulated through the drill bit and "returns to the surface through the borehole 14" - ¶ 19. In other words, the drilling mud circulation nozzles are drawn to the presently claimed "nozzle" as the drill bit is drawn to part of the "elongate body").

	Claim 15. The downhole tool of claim 1, wherein the plate comprises at least one sensor housed therein ("Any other suitable sensors may be included in the module… that might benefit from a position close to the bit. Examples of such sensors include formation evaluation sensors such as but not limited to sensors to measure resistivity, gamma, density, caliper, and/or chemistry, or sensors to measure operational data, such as time, drilling fluid properties, temperature, pressure, vibration related data, e.g. acceleration, weight, such as weight-on-bit, torque, such as torque-on-bit, depth, rate of penetration, rotational velocity, bending, stress, strain, and/or any other type of sensor or device capable of providing information regarding a formation, borehole and/or operation." - ¶ 52).

	Independent claim 17. Peters discloses a method, comprising:
	selecting a first plate ("module 64" - figs 2 & 3 - with "upper housing component 74" - ¶ 45 & fig 4A) comprising a first radially extendable element ("biasing elements 62" as discussed for claim 1 above); 
	arranging electronics (¶s 32, 37, 41, 43, & 55 as discussed for claim 1 above. Also, Peters disclose "energy transmitting device 1106 outside of the module 1101" - ¶ 77 - which is directly below / under the module: fig 11) between the first plate and an elongate body (Fig 2; "drive shaft 52" and "bit 54" together. "Sleeve 60" can also be drawn to the "elongate body" as currently worded - ¶ 27 & fig 2 - with or without drive shaft 52) of a downhole tool (a bottomhole assembly 18: fig 1); and
	attaching the first plate to the elongate body of the downhole tool ("module 64 to be fixedly connected to the sleeve 60 with a removable fixing mechanism such as screws, bolts, threads…" - ¶ 33), wherein the downhole tool comprises a first radial dimension when the first radially extendable element is retracted and a second radial dimension when the first radially extendable element is extended (fig 2, ¶ 27; "extension of the biasing element" - ¶ 94.

	Claim 19. The method of claim 17, comprising: removing the first plate from the elongate body (fig 3), wherein the first plate comprises the electronics ("The modules 64 can therefore be handled as enclosed units, even when they are detached from the sleeve 60. Thus, as the modules 64 may be hermetically enclosed units, they can, for instance, be tested, verified, calibrated, maintained, and/or repaired, or it can exchange data (download or upload), without the need to attach the modules 64 to the sleeve 60" - ¶ 38; "The energy transmitting device 1106 may be even included in a testing, verification, calibration, repair, or maintenance device when module 1101 is disassembled from downhole component 958 for repair or maintenance purposes" - ¶ 79);
	coupling the first plate with a docking station (the surface / non-downhole tool components the modules are hooked up to "be tested, verified, calibrated [or] exchange data (downhole or upload)" - ¶ 79); and 
	communicating wirelessly between the electronics of the first plate and the docking station (ibid; "Each of the two or more modules at least partially encloses a communication device for wireless communication" - abstract).

	Claim 20. The method of claim 17, comprising attaching a plurality of plates to be circumferentially spaced about the elongate body of the downhole [tool] (fig 2), wherein each plate of the plurality of plates comprises the first plate (ibid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0271193 (Peters) in view of US 2002/0056574 (Harvey).
	Claim 16: Peters discloses all the limitations of the parent claim but does not expressly disclose a sensor housed in the extendable element. However Harvey discloses a radially extendable element (59, fig 19) with a sensor housed therein ("sensor 45" - ¶ 73).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the sensor mounted in a radially extendable element as taught by Harvey in the radially extendable element taught by Peters. This adds additional functionality to the element, and allows the operate to sense information concerning the formation being drilled through, such as density, porosity, electrical resistivity/conductivity, etc (¶ 73).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0271193 (Peters) in view of US 5,419,405 (Patton).
	Claim 18. The method of claim 17, comprising:
	removing the first plate from the elongate body (fig 3);
	selecting a second plate comprising a second radially extendable element (another one of modules 64 with biasing element 62 clearly shown in fig 3; "allowing modules to be removed and replaced " - ¶ 90); 
	arranging the electronics between the second plate and the elongate body of the downhole tool (Peters disclose "energy transmitting device 1106 outside of the module 1101" - ¶ 77 - which is directly below / under the module: fig 11. So the replacement of a first module with a second module would be "arranging the electronics between the second plate [module]" as claimed); and
	attaching the second plate to the elongate body of the downhole tool ("module 64 to be fixedly connected to the sleeve 60 with a removable fixing mechanism such as screws, bolts, threads…" - ¶ 33), wherein the downhole tool comprises a third radial dimension when the second radially extendable element is retracted and a fourth radial dimension when the second radially extendable element is extended ("each biasing element 62 [can] be operated independently" - ¶ 34).
	While Peters discloses that each biasing element can be operated independently, Peters does not expressly disclose that they are extended and retracted to different dimensions than other biasing elements.
	However Patton discloses a system for controlled drilling (title) using a non-rotating sub ('non-rotating element 92" ' - fig 7B & ¶ bridging cols 11 & 12. The expansion elements taught by Peters are likewise on a non-rotating sub: abstract) with hydraulically controlled extendable elements ("movable vanes 206a-d" - ¶ bridging cols 11 & 12) where the expansion and retraction of one element may be greater than that of another element (col 11:44-67). 
	Therefore it would have been obvious to one of one of ordinary skill in the art at the time of filing to use the individual control and "exact individual placement" (sentence bridging cols 11 & 12) of the biasing elements taught by Patton in the method taught by Peters. This allows for precise and variable control over the biasing force created on the BHA to control steering (col 3:28-40). In other words, the modification is using Patton to teach that it is known to extend and retract individual drilling biasing elements out of a plurality of such elements as much or as little as needed. This naturally results in a greater radial dimension for one biasing element versus another.
	Further, the claim does not require that the "retracted position" represents the minimum possible radial dimension. Therefore, any position the piston is even temporarily in while moving from the most extended to the most retracted can be drawn to the claimed "third radially dimension when the second radially extendable element is retracted", which will naturally be greater than the minimum possible radial dimension of a fully retracted first element. In other words, the claim is worded such that the examiner may pick any intermediate position of the "second radially extendable element" and draw it to either the "extend" or "retracted" position based off the direction of movement of that piston. Therefore even if the maximum possible extended dimensions are the same, there are still an infinite number of "extended" positions between the fully retracted position and the fully extended position. The claim is not worded with sufficient narrowness to exclude this interpretation.


Claims 1, 2, 5, 8-10, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0012398 (Hall) in view of US 2019/0271193 (Peters).
	
	Independent claim 1. Hall discloses a downhole tool (title), comprising:
	an elongate body ("mandrel 202" - fig 2A);
	a plate secured to the body (One of the plurality of "axial segments 250" which together form "slidable sleeve 205" - fig 2A & ¶ 23. The examiner notes that the drawings appear to use the reverse numbering in fig 2A, however: 250 for the sleeve and 205 for the individual segments. The examiner notes that even if these segments are "slidable" they are still "secured to the body" 202 barring a narrowing amendment that precludes this interpretation);
	an element radially extendable from the plate ("blade 203"); and
	electronics disposed between the plate and the elongate body ("plurality of sensors 204" which are on blades 203. This sensor appears to be disposed between the plates and the body in the retracted position of fig 2A, as there is a line that can be drawn through the plate, the sensor, and the elongate body in the retracted position). While the drawings of Hall appear to show the sensor 204 reasonably being "between the plate and the elongate body" in the retracted position, as discussed above, this is not inherent nor explicitly taught by Hall. Further, Hall disclose not disclose how / with what the sensor communicates with.
	Peters discloses a removable module (1101, fig 11) with a formation sensor probe (1102, ¶ 69) that communicates with electronics outside the module ("energy transmitting device 1106 outside of the module 1101" - ¶ 77) and between module and the and the base mandrel (fig 11).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to use the electronics taught by Peters to communicate with the sensor taught by Hall. As discussed above, Hall discusses the sensor largely schematically and does not disclose how the sensor is powered nor how it communicates its data, thus forcing the reader to look elsewhere. Peters teaches a variety of methods of powering and transmitting data to and from a sensor on a downhole tool with an expandable element (¶s 77 & 78) to resolve the issues of Hall.

	Claim 2. The downhole tool of claim 1, wherein the plate is one of a plurality of plates (plurality of "axial segments 250" which together form "slidable sleeve 205") each secured to the elongate body and spaced circumferentially thereabout (fig 2A).

	Claim 5. The downhole tool of claim 1, comprising a plurality of plates (plurality of "axial segments 250" which together form "slidable sleeve 205"), wherein the plate is one of the plurality of plates (ibid), and each plate is capable of being alternately secured to the elongate body (In light of the 112b rejection of this clause, as discussed above, the limitation has been interpreted as best able. The segments 250 are attachable to the body apparently one at a time via the bolts between them - clearly shown at the lower end of 250 in fig 2A).

	Claim 8. The downhole tool of claim 1, wherein the radially-extendable element comprises at least one cutting element exposed thereon ("plurality of cutting elements 207" - ¶ 23).

	Claim 9. The downhole tool of claim 1, wherein the electronics are secured to the elongate body (Hall, fig 2A: 204 is secured the elongated body when assembled. As modified by Peters, the electronics are directly secured to the inner elongated body as described for claim 1 above).

	Claim 10. The downhole tool of claim 1, wherein the plate is capable of wireless communication with the elongate body (As modified by Peters above. "To that extent, module 1101 may further comprise an energy receiving device 1107 that wirelessly receives energy from an energy transmitting device 1106 outside of the module 1101 " - ¶ 77).

	Claim 16: The downhole tool of claim 1, wherein the radially extendable element comprises at least one sensor housed therein ("plurality of sensors 204 disposed on the blade 203" - ¶ 22).


Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0012398 (Hall) & US 2019/0271193 (Peters), in further view of US 4,842,083 (Raney).
	Claim 4: The combination of Hall & Peters discloses all the limitations of the parent claim, but does not expressly disclose that the plate (one of the plurality of "axial segments 250" which together form "slidable sleeve 205") comprises at least one cutting element exposed on a leading edge thereof. However Raney discloses an expandable drilling tool (fig 1 with the left side being expanded and the right side being retracted) with at least one fixed cutting element exposed on the leading edge of the plate adjacent the expandable elements ("secondary gauge cutters 85" - fig 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the fixed gauge cutters taught by Raney on the leading edges of the plate taught by Hall. This ensures that the hole is reamed large enough to withdraw the tool (col 4:22-32). This also provides staged reaming so that the expanded blades taught by Hall can further ream the wellbore diameter once expanded beyond the fixed diameter of the reamer. Finally, this can be viewed as a simple duplication / redundancy of parts with the predictable result of providing additional cutting elements for a drilling tool. MPEP §2144.04, subsection VI(B).

	Claim 6. The combination of Hall & Peters discloses all the limitations of the parent claim, but does not expressly disclose that each plate (one of the plurality of "axial segments 250" which together form "slidable sleeve 205") has at least one cutting element exposed on a leading edge thereof at a respective unique maximum radial dimension.
	However Raney discloses an expandable drilling tool (fig 1 with the left side being expanded and the right side being retracted) with at least one fixed cutting element exposed on the leading edge of the plate adjacent the expandable elements ("secondary gauge cutters 85" - fig 1), with the cutting elements on each plate being at a respective unique maximum radial dimension (three "gauge cutters 85" are shown in fig 1, each at a unique maximum radial dimension).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the fixed gauge cutters taught by Raney on the leading edges of the plate taught by Hall. This ensures that the hole is reamed large enough to withdraw the tool (col 4:22-32). This also provides staged reaming so that the expanded blades taught by Hall can further ream the wellbore diameter once expanded beyond the fixed diameter of the reamer. Finally, this can be viewed as a simple duplication / redundancy of parts with the predictable result of providing additional cutting elements for a drilling tool. MPEP §2144.04, subsection VI(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676